IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,553



               EX PARTE MICHAEL ANGELO WHATLEY, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. 2007-0000071M-CR-B IN THE 97th DISTRICT COURT
                       FROM MONTAGUE COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

firearm by a felon and sentenced to ten years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his plea of guilty was involuntary because he was incompetent at the

time it was entered. We remanded this application to the trial court for findings of fact and

conclusions of law.

       The trial court, based upon a report filed by a court-appointed psychiatrist, determined that
                                                                                                    2

Applicant was incompetent at the time he entered his plea of guilty, and the plea was therefore

involuntary. Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App.

1985).

         Relief is granted. The judgment in Cause No. 2007-0000071M-CR-B in the 97th Judicial

District Court of Montague County is set aside, and Applicant is remanded to the custody of the

sheriff of MONTAGUE County to answer the charges as set out in the indictment.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 11, 2011
Do Not Publish